Citation Nr: 9935966	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  93-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUE

Entitlement to an increased rating for the service-connected 
generalized anxiety reaction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to June 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1990 rating decision of the RO which 
denied the claim for an increased rating in excess of 30 
percent for service-connected generalized anxiety reaction.  

The Board notes that, by a rating action in November 1997, 
the RO assigned an increased 50 percent rating for the 
service-connected generalized anxiety disorder, effective on 
June 17, 1997.  

In February 1997, the veteran withdrew his claim for 
entitlement to an automobile or other conveyance.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected psychiatric disability is 
shown to have been manifested by complaints of depression, 
irritability, inability to concentrate and sleep disturbance 
and produces a level of incapacity that more nearly 
approximates that of considerable social and industrial 
impairment prior to June 17, 1997; neither severe social and 
industrial impairment nor occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood is demonstrated.  



CONCLUSION OF LAW

The criteria for a 50 percent evaluation for the service-
connected generalized anxiety reaction have been met prior to 
June 17, 1997; however, the criteria for a rating in excess 
of 50 percent for the service-connected anxiety reaction have 
not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132 
including Diagnostic Code 9400 (1996); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 9400 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  A claim for an increased evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  A finding of a well-
grounded claim invokes VA's duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  The Board 
concludes that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  All relevant facts 
have been properly developed, and no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

Historically, service connection was granted for anxiety, 
psychoneurosis by rating action in June 1945 and a 30 percent 
evaluation was assigned in June 1945.  By rating action in 
June 1946, the evaluation for the service-connected 
psychiatric disorder was reduced to 10 percent, effective in 
June 1946.  By rating action in July 1987, the rating for 
anxiety reaction with depression was increased to 30 percent, 
effective in January 1987.  The veteran submitted his claim 
for an increased rating in April 1990.  

A February 1990 VA Mental Health Clinic Physician's Note 
shows that the veteran was seen for major depressive 
disorder.  It was noted that he was referred to the sleep 
clinic because of impotence problems.  He reported that he 
had just ended a nine month relationship and had a theft in 
his home.  On mental status examination, he reported crying 
often at sad shows and decreased motivation.  He indicated 
that he thought he was a coward to hurt himself but had 
suicidal ideas.  His affect was appropriate.  As to the 
presence of delusions, the examiner noted that the veteran 
indicated that he heard someone at the door but no one was 
there.  His thought processes were circumstantial.  The 
impression included that of rule out dysthymia rather than 
major depressive disorder and histrionic personality 
disorder/narcissistic personality disorder.  The examiner 
noted that the veteran had been on anti-depressants for two 
years with no improvement.  

An August 1990 VA Mental Health Clinic Physician's Note shows 
that the veteran reported that he had traveled to Poland 
recently and had the worst trip of his life, noting 
"suicidal conditions".  He reported that he was upset over 
a TV show the previous day speaking about suicide.  On 
examination, he was histrionic and had an appropriate affect.  
His thought processes were circumstantial.  There were no 
suicidal ideations.  The impression was that of rule out 
dysthymia versus major depressive disorder, histrionic 
personality disorder and narcissistic personality disorder.  

A November 1990 VA hospital summary shows that the veteran 
was admitted for treatment of congestive heart failure and 
unstable angina.  It was noted that, during hospitalization, 
a psychiatric consultation was held due to the veteran's 
manipulating behavior, the result of which were pending.  

In February 1991, the veteran submitted a copy of an October 
1989 letter from the United States Postal Service indicating 
that he was found medically unable to perform the position of 
Rural Carrier Associate due to his physical disabilities.  

VA outpatient records dated from November 1990 to May 1991 do 
not show treatment for his service-connected generalized 
anxiety disorder.  

In October 1991, the veteran testified at a hearing that he 
was not withdrawn, but that people agitated him and he was 
easily annoyed.   He indicated that he experienced angina 
when he became agitated.  He testified that he preferred to 
be by himself or with his son.  He indicated that the 
symptoms had been occurring for the previous year and a half.  
Reportedly, he was taking medication for his psychiatric 
condition and saw the doctor about once a month.  He 
indicated that he called the doctor sometimes in between 
visits.  He testified that he experienced depression 
manifested by inability to do anything and difficulty 
concentrating.  He testified that the depression was almost 
constant and he had difficulty making decisions.  

A June 1993 VA hospital summary addendum notes that, during 
hospitalization for the veteran's cardiac disability, he was 
seen by the Psychiatry service.  It was indicated that the 
impression was that he was suffering from major depression 
with mild hypochondriasis secondary to his increased 
shortness of breath.  It was indicated that the veteran 
refused antidepressive medication.  

VA outpatient records dated from January 1993 to January 1994 
do not show treatment for the veteran's service-connected 
psychiatric disorder.  

On VA psychiatric examination in September 1994, the examiner 
noted that the claims file and medical records were not 
available for review.  The veteran reported that he attended 
the general psychiatry clinic for outpatient treatment.  He 
reported that he had married in July 1993.  He indicated that 
Prozac did not really help him  He reported that he lacked 
energy and had to make a very deliberate effort to get out of 
bed in the morning.  He indicated that he was constantly 
depressed.  He reported having difficulty sleeping that was 
often due to breathlessness resulting from his cardiac 
disorder.  He reported crying spells, often  provoked by 
reminders of his military service.  He reported internal 
tremors when he was reminded of his disabled state.  

On VA mental status examination, the veteran's speech was 
normal in rate, but he was over-talkative.  The content of 
his speech was generally relevant, but he added much 
circumstantial comment.  His mood was pessimistic and gloomy 
and he was much preoccupied by his physical deficits.  His 
affect was constricted and his mood was depressed.  He was 
oriented for time, place and person.  The impression included 
that of anxiety disorder, not otherwise specified, with 
features of depression.  

VA outpatient records dated from 1994 to 1997 include Mental 
Health Clinic treatment records.  An August 1995 progress 
note indicates that the examiner attempted to review the 
veteran's history of illness but that the veteran was very 
tangential and circumstantial and complained much about his 
current situation.  It was noted that he was currently on 
Prozac.  The veteran's current concerns revolved around his 
wife in Poland and her inability to come back to the United 
States.  The veteran reported frustration due to increased 
physical limitation and depressed mood.  On mental status 
evaluation, his speech was loud and his mood was dysphoric.  
He had full range of affect.  The examiner indicated that 
there were no homicidal or psychotic ideation, but occasional 
passive suicidal intentions.  The veteran was very 
circumstantial and tangential.  His judgment and insight were 
poor.  The assessment included that of dysthymia and 
personality disorder not otherwise specified with histrionic 
and narcissistic traits.  

A November 1995 VA progress note shows that the veteran 
reported that he still felt depressed and irritable.  He 
indicated that he remained intolerant with insight into this 
but having trouble catching it.  On examination, his affect 
was angry and mood was depressed.  There were no suicidal or 
homicidal ideations.  In January 1996, the veteran reported 
ongoing feelings of depression and self blame for not being 
happier.  The examiner noted that as in previous sessions, 
the veteran was extremely circumstantial.  It was noted that 
he appeared limited in his ability to take another's 
perspective or to observe his own behavioral and emotional 
processes.  It was indicated that he was highly invested in 
somehow regaining previous feelings of self esteem (which 
border on grandiosity), but was defensive about personal 
change.  On subsequent evaluation in January 1996, the 
veteran reported slight improvement in depressive 
symptomatology, but continuing frustration over his inability 
to concentrate and negative thoughts and feelings.  

A January 1997 VA individual therapy note shows that the 
veteran reported that the previous two weeks had been so 
stressful that he had to take nitroglycerine about six times.  
He also reported that on several occasions he had just wished 
that he would die.  He reported that he had considered 
suicide.  He reported being hot tempered, which caused a lot 
of marital conflicts, particularly in the previous month.  A 
June 17, 1997 progress note shows that the veteran reported 
being extremely depressed for the previous couple of weeks 
and at times did not care whether he lived or died.  He 
indicated that he continued to mourn over the recent death of 
his daughter and that conflicts with his wife had increased 
considerably.  

On VA neuropsychiatric examination in September 1997, the 
examiner noted that the veteran's claims file was available 
and reviewed.  The veteran reported that he became depressed 
from time to time and on some occasions had thoughts about 
ending his life, most recently in July when his wife was 
visiting Poland.  He reported difficulty concentrating.  He 
indicated that he lacked energy and often felt useless 
because of his physical disabilities.  He also reported 
difficulty falling asleep at night.  The examiner noted that 
the veteran had not been employed in several years.  It was 
indicated that had not applied for work since an application 
for the post office was rejected because of his physical 
condition.  

On VA mental status examination, the veteran's mood was 
anxious and dejected.  His affect was mildly limited in 
range, but was appropriate to expressed thought content.  
There was no evidence of hallucinations or delusions.  The 
impression included that of anxiety disorder, not otherwise 
specified.  The global assessment of functioning was 60, 
currently and for the past year.  The examiner noted that the 
assessment did not include impairment of function due to 
physical limitations.  The examiner concluded that, under the 
old rating criteria, the veteran's occupational and social 
functions was considerably impaired by psychiatric disorder.  
Under the new rating criteria, it was concluded that he 
manifested reduced reliability and productivity secondary to 
mood disturbance.  

By rating action in November 1997, the RO increased the 
rating for service-connected generalized anxiety disorder 
from 30 percent to 50 percent, effective on June 17, 1997.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected psychiatric disorder is 
currently rated as 50 percent disabling effective on June 17, 
1997, pursuant to the provisions of 38 C.F.R. § 4.130 
including Diagnostic Code 9400 (1999).  It was previously 
rated pursuant to the provisions of 38 C.F.R. § 4.132 
including Diagnostic Code 9400 (1996).  Effective on November 
7, 1996, 38 C.F.R. § 4.132 was redesignated as 38 C.F.R. 
§ 4.130 which included new rating criteria for psychiatric 
disorders.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held that in view of the effective date rule 
contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

The general rating formula for mental disorders under the new 
rating criteria are as follows: a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9400 (1999).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, with 
psychoneurotic symptoms resulting in such reduction in the 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain relationships is severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment. 38 C.F.R. § 4.132 including Diagnostic 
Code 9405 (1996).  

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability. 38 C.F.R. § 4.130 (1996). In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record. 38 C.F.R. § 4.129 (1996).  

As noted hereinabove, during the pendency of the veteran's 
appeal, the RO increased the rating for service connected 
generalized anxiety to 50 percent effective on June 17, 1997.  
Therefore, the Board must consider whether the veteran is 
entitled to a rating in excess of 30 percent prior to June 
17, 1997 as well as whether he is entitled to a rating in 
excess of 50 percent on June 17, 1997.  

After a full review of the record, the Board concludes that a 
50 percent rating for service-connected generalized anxiety 
reaction is warranted prior to June 17, 1997.  The medical 
evidence submitted with his claim for increase in April 1990 
shows that the veteran was seen in February and August 1990 
for complaints of depression.  It was noted in February 1990 
that he had suicidal ideas but in August 1990 no suicidal 
ideation were noted.  The impression at that time was that of 
rule out dysthymia versus major depressive disorder.  In 
October 1991, the veteran reported that he had seen a doctor 
about once a month.  He did testify that he had symptoms of 
agitation, depression, difficulty concentrating and making 
decisions.  A June 1993 VA hospital summary shows an 
impression of major depression with mild hypochondriasis 
secondary to shortness of breath.  

The Board concludes that the September 1994 VA psychiatric 
examination supports the assignment of a 50 percent rating 
under the old rating criteria.  At the time of the 
examination, the veteran reported symptoms of lack of energy, 
depression and difficulty sleeping.  The examiner found that 
his mood was depressed.  VA outpatient records dated from 
1994 to 1997 show continued treatment for service connected 
psychiatric disorder with continued complaints of depression 
and irritability.  

Subsequently, the September 1997 VA examiner assigned a GAF 
score of 60, currently and for the past year, indicating no 
more than moderate difficulty in social and occupational 
functioning.  The examiner also opined that the veteran was 
considerably impaired under the old rating criteria and 
manifested reduced reliability and productivity secondary to 
mood disturbance under the new rating criteria.  These 
findings in the Board's opinion support the assignment of a 
50 percent for the service-connected disorder.  

However, the Board finds that a rating greater than 50 
percent is not warranted under either criteria. Considering 
the older criteria, the Board notes that the evidence does 
not present a picture of severe impairment in the veteran's 
social and industrial capabilities.  Indeed, as noted, the 
competent evidence presents a picture of no more than 
considerable impairment.  

Regarding the newer regulatory criteria, the Board notes that 
there is no evidence of suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  That is, the veteran has not exhibited the 
symptomatology required for a 70 percent rating.  

In sum, the Board finds that the veteran's disability picture 
in connection with the claim for increase meets the criteria 
for a 50 percent rating, but the preponderance of the 
evidence is against an rating in excess of 50 percent for his 
service-connected anxiety reaction.  



ORDER

A 50 percent rating for the service-connected generalized 
anxiety reaction is assigned prior to June 17, 1997 and, to 
this extent, the appeal is allowed subject to the regulations 
governing the payment of VA monetary benefits.  

A rating in excess of 50 percent for the service connected 
generalized anxiety reaction is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


